Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 10 and 15 are canceled. Claims 1-9, 11-14, and 16-28 are pending. Amendments have overcome rejections under 35 USC 112(b) directed to: the phrase “without the need for a jarosite destruction step” (claim 1), “commercially appreciable” (claims 2-4), the indefinite basis of comparison for recovered silver (claims 3-4), terms modified by “about” (claims 5-9), the basis of comparison for copper recovery (claims 8-9), claims which previously recited both broad and narrow ranges (claims 11-14, 18, and 20), antecedent basis for “”the process water” (claim 17), antecedent basis for “the autoclave (claim 18), “the conditions of low solids and acidity in step a)” (claims 19 and 20), “such as” (claim 22), and the groupings in claim 23. Amendments have overcome rejections of claims 3-4, 6-7, and 9 under 35 USC 103 over Ritchie (US20090019970) alone. Amendments in combination with arguments have overcome rejections of claims 12-13 under 35 USC 103 over Ritchie in view of Jones (US 20080286180) and further in view of Seeley (US 20050188791).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 11-14, and 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Regarding claims 1-7, the phrase “sufficiently low solids content” which is present in each of claims 1-7 is indefinite because the free acid level which is claimed as a result of “sufficiently low solids content” is not sufficient to establish the amount of solids which the claim covers. As free acid level may be controlled through dissolved additives, dilution, pressure, and other factors unrelated to solid content, a limit of a free acid level does not necessarily determine the free solid content. For the purposes of applying prior art, a reference for which the free acid level meets the claimed amount will be construed to meet the solid content limitation as the broadest reasonable interpretation  of the solid content limitation appears to be any solid amount which results in the claimed acid level. While claim 1 now requires “the low solids content is maintained by adding one or more of process water, steam and a dilute feed slurry to the pressure vessel as part of the aqueous feed slurry”, this does not clarify what amounts of solids the claim intends to encompass, particularly given the free acid level is dependent on other variables in addition to the amount of solids. Nor does the additional limitation exclude additional processes for maintaining the amount of solids. Note that claims 13 and 27 each clearly specify proportions of solids. 
Further regarding claim 1, the limitation “heat generated by oxidizing the aqueous feed slurry is less than needed to maintain a temperature in the pressure vessel above 200            
                °
            
        C” is indefinite because the heat needed to maintain the pressure vessel above             
                200
                °
            
        C is a variable which itself depend on several other variables within the process for which relationships are not specified. The heat required to maintain a pressure vessel notably on the size, degree of thermal insulation, and the thermal conductivity of the pressure vessel itself. The heat required to maintain a given temperature also depends on properties and parameters of the feed processed within the pressure vessel such as chemical composition of the slurry, chemical composition of the oxidizing gas (air and oxygen are both regularly used in pressure oxidation),             
                200
                °
            
        C or less than the heat required to maintain the pressure vessel at the temperature at which the pressure oxidizing is carried out. Note that the rejection is based on the claim’s reliance on the heat needed to maintain the pressure vessel. 
The term "dilute" in claim 1 is a relative term which renders the claim indefinite.  The term "dilute" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A slurry is by definition solid material dispersed in a liquid; therefore, any slurry is diluted to some extent, including the aqueous feed slurry of line 3 of claim 1.
The limitation “the solid content in step a) is sufficiently low that the heat generated…” (claims 11 and 25) is indefinite because the result of generating heat is not sufficient to establish an amount of solids. As heat generated is dependent on oxidizing reagent concentration, heat transfer considerations, temperatures of feed, chemical composition of feed, etc., the amount of heat generated in the reaction cannot be determined without further information. Further, the amount of heat which serves as a basis for the amount of solids is indefinite, see above. 
Regarding claims 12 and 26, it is not clear what amount of solids is covered by the claim and the results recited in claims 12 and 26 are not sufficient to clearly set forth the bounds of amount of solids intended. Claim 1 on which claims 12 and 26 ultimately depend, establishes that the criteria for determining the amount of solids is the acid level and not the heat generated; claim 11 on which claims 12 and 26 also depend further provides a different basis for amount of solids, and it is not clear if claim 12 is redefining a new basis for the amounts of solids or unambiguously narrowing the amount of solids (indefinitely) set forth in claims 1 and/or 11.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 14, 18-19, 21, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US20090019970) cited in the IDS dated February 15, 2019.
Regarding claim 1, Ritchie discloses a process for recovering one or both of copper and silver from a sulphidic feed containing iron, arsenic, copper and silver [0001], [0014], [0021-22], [0051], [0054], [0066]. Ritchie discloses pressure oxidizing an aqueous feed slurry of the sulphidic feed in a pressure vessel [0019], [0026], [0033], [0073] to form a liquid phase containing free sulphuric acid and aqueous copper sulphate, and to precipitate arsenic as solid iron arsenic compounds [0019], [0033], [0040], [0045-56], [0070], [0096]. 
Ritchie discloses that the free acid concentration of the pressure vessel slurry is no greater than about 60 g/L [0112]. As Ritchie discloses that there is some amount of solid material in the pressure vessel [0019], [0026], [0033], [0073], and a free acid level in the pressure vessel [0112], the amount of solids in the pressure vessel at a given time must meet the broadest reasonable interpretation for sufficiency to attain an acid level in the same pressure vessel at that time. The free acid level disclosed by Ritchie encompasses the claimed range for a free acid level. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Ritchie discloses 
Ritchie discloses a temperature of pressure oxidation from about                         
                            180
                            °
                        
                    C to                         
                            250
                            °
                        
                    C [0073]; therefore, any heat provided in the process disclosed by Ritchie (even if no additional heat is provided) must be sufficient to maintain the temperature in the pressure oxidation from about                         
                            180
                            °
                        
                    C to                         
                            250
                            °
                        
                    C, which overlaps the claimed range of above                         
                            200
                            °
                        
                    C. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Ritchie discloses that high pressure steam is supplied to the pressure vessel for initial heat-up and on an as-needed basis [0114]. The present disclosure states “"Aqueous feed slurry", or "feed pulp", is used herein to refer to the combined feed to the pressure oxidative leaching step, and includes all process liquids, such as process water and any steam added to the pressure vessel which condenses in the pressure vessel, and all solids added to the pressure vessel” (paragraph [0013]); therefore in view of the present disclosure, adding steam to the pressure vessel
Ritchie discloses withdrawing from the pressure vessel treated slurry comprising a liquid phase containing sulphuric acid and copper sulphate [0012], [0014], (soluble metal sulphates [0076]), and solids containing iron arsenic compounds [0002-03] and at least a portion of the silver [0005], [0012], [0014]. Ritchie discloses separating the liquid phase from the solids [0019-20], [0100]; recovering copper metal from the separated liquid phase [0021], [0028], [0036], [0064], [0098]; and recovering silver from the solids by cyanide leaching [0022], [0029], [0037], [0065], [0099] (claim 16).
Regarding claim 2, Ritchie discloses concentrates with 16% Cu and 6% arsenic [0108] and that the source ore of the feed contains gold in tennantite-enargite-chalcopyrite-pyrite ore [0107]. Ritchie discloses that the free acid concentration of the pressure vessel slurry is no 
Regarding claim 5, Ritchie discloses that the free acid concentration of the pressure vessel slurry is no greater than about 60 g/L [0112]. As Ritchie discloses that there is some amount of solid material in the pressure vessel [0019], [0026], [0033], [0073], and a free acid level in the pressure vessel [0112], the amount of solids in the pressure vessel at a given time must meet the broadest reasonable interpretation for sufficiency to attain an acid level in the same pressure vessel at that time. The free acid level disclosed by Ritchie encompasses the claimed range for a free acid level. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 8, Ritchie discloses the molar ratio of iron to the sum of arsenic and antimony Fe:(As + Sb) as greater than 1:1, preferably greater than 2:1, and even more preferably greater than 4:1 [0056].  The example disclosed by Ritchie contains arsenic, but no antimony [0108]; therefore, a feed slurry having an iron to arsenic ratio greater than 1:1 preferably greater than 4:1 would be obvious in view of Ritchie. An iron to arsenic feed ratio greater than 1:1 encompasses the claimed range and an iron to arsenic ratio of 4:1 overlap s the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Ritchie discloses copper recovery in excess of 95% [0101]. Though the scope of what is covered by the increased 
Regarding claims 14 and 28, Ritchie discloses the pressure vessel is an autoclave and the operation occurs at about                         
                            180
                            °
                        
                    C to                         
                            250
                            °
                        
                    C [0073] which encompasses the claimed temperature range of both claims 14 and 28. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 18, Ritchie discloses oxygen partial pressure inside the autoclave of between about 100 kPa and 1500 kPa, preferably in the range of from about 400-1000 kPa [0074] over a period of about 20 minutes to about 4 hours and more preferably to about 2 hours [0075]. The ranges for partial pressure and duration overlap the claimed ranges. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Ritchie discloses that the pressure vessel is an autoclave [0073].
Regarding claim 19, Ritchie discloses that the iron arsenic compounds that remain in the residue following the solid/liquid separation are environmentally stable [0018-19], [0026-27], [0033-34], [0038], [0064] thereby meeting condition. Ritchie discloses that the solids that form do not react in the cyanidation step [0085] contrasting the solid stability with prior art cyanidation for which solids react in cyanidation to some extent [0084], and Ritchie discloses stable iron sulphates in the residue that remain stable during cyanidation [0048], thereby meeting condition (ii). Ritchie is silent on the concentration of the arsenic in the liquid phases; however, Ritchie discloses that the majority of the arsenic reports to the solid phase [0048], that the arsenic is ensured to report to the residue [0050], and that pH is kept low following pressure oxidation to convert any remaining arsenic in the leach slurry [0100]; therefore, it would have been obvious to one of ordinary skill in the art that the amount of arsenic within the liquid phases disclosed by 
Regarding claim 21, Ritchie identifies neutralization as an optional embodiment [0062-63]; therefore, Ritchie discloses embodiments of the process that do not subject streams to neutralization.
Regarding claim 23, Ritchie discloses a feed includes a copper sulphide ore or concentrate [0056], [0067]. 

Claims 3-4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US20090019970) as applied to claims 1 and 2 above, and further in view of Choi (US8252254) cited by applicant in the IDS dated February 19, 2019.
Regarding claims 3 and 4, Ritchie discloses recovering silver from the solids by cyanide leaching [0022], [0029], [0037], [0065], [0099] (claim 16), meeting the requirement that the process include step (e). Specifically regarding present claim 4, Ritchie discloses concentrates with 16% Cu and 6% arsenic [0108]. Ritchie does disclose copper recovery [0021], [0028], [0036], [0064], [0098], [0101], meeting the requirement that the process include step (d).
Ritchie discloses that the free acid concentration of the pressure vessel slurry is no greater than about 60 g/L [0112]. As Ritchie discloses that there is some amount of solid material in the pressure vessel [0019], [0026], [0033], [0073], and a free acid level in the pressure vessel [0112], the amount of solids in the pressure vessel at a given time must meet the broadest reasonable interpretation for sufficiency to attain an acid level in the same pressure vessel at that time. The free acid level disclosed by Ritchie encompasses the claimed range for a free acid level. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Ritchie discloses that the jarosites that form are sodium, potassium, ammonium, and hydronium jarosites [0055], [0061], [0081-82]. Ritchie discloses that the jarosite phases do not 
Ritchie does not disclose the sulphidic feed contains greater than 100 q/t of silver.
Choi teaches a process for recovery of silver in a hydrometallurgical process (column 1 lines 14-17, column 3 lines 54-62) comprising steps of pressure oxidizing a feed slurry in an autoclave (column 3 line 65 to column 4 line 3). Choi teaches that the material from which the silver is recovered is a refractory sulphide material, typically including from about 2 to about 60 wt. % sulphide minerals, from about 1 to about 1000 g/t silver, and from about 1 to about 100 g/t gold, and that commonly the sulphide minerals are predominantly pyrite (iron containing), realgar (arsenic containing), orpiment (arsenic containing), chalcopyrite (copper and iron containing) and arsenopyrite (arsenic and iron containing), with minor amounts of enargite (copper and arsenic containing), pyrrhotite (iron containing), sphalerite (iron containing), galena, 
Both Ritchie and Choi teach recovering silver from sulphidic feeds which could contain iron, arsenic, or copper. Ritchie teaches the source material as an ore, a concentrate, or any other material from which metal values, in particular copper and precious metals such as gold and silver, may be recovered [0066], and copper-containing material is preferably a copper sulphide ore or concentrate that contain arsenic and/or antimony, and particularly applies to ores and/or concentrates that contain tennantite, enargite, tetrahedrite, and to other ores or concentrates containing copper sulphide minerals such as, chalcopyrite, chalcocite, bornite , covellite (CuS), when contaminated with arsenic- and antimony-bearing material [0067].
Given that both Ritchie and Choi teach that their respective metal recovery processes, it would have been obvious to one of ordinary skill in the art to successfully apply the metal recovery process disclosed by Ritchie to the material discloses by Choi. In doing so it would be obvious to apply the process of Ritchie to starting material containing 1 to 1000 g/t of silver. 1 to 100 g/t overlaps the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Regarding claims 6-7, Ritchie discloses that the free acid concentration of the pressure vessel slurry is no greater than about 60 g/L [0112]. As Ritchie discloses that there is some amount of solid material in the pressure vessel [0019], [0026], [0033], [0073], and a free acid level in the pressure vessel [0112], the amount of solids in the pressure vessel at a given time must meet the broadest reasonable interpretation for sufficiency to attain an acid level in the same pressure vessel at that time. The free acid level disclosed by Ritchie encompasses the claimed range for a free acid level. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). 
Regarding claim 9, Ritchie discloses the molar ratio of iron to the sum of arsenic and antimony Fe:(As + Sb) as greater than 1:1, preferably greater than 2:1, and even more .

Claims 11, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US20090019970)  as applied to claim 1 above, and further in view of Jones (US20080286180).
Regarding claims 11 and 25, Ritchie discloses that high pressure steam is supplied to the pressure vessel for initial heat-up and on an as-needed basis [0114], but Ritchie does not disclose or suggest that the oxidation reaction provides a portion of the heat for the pressure vessel.
Jones teaches a process for recovering precious metal [0047-48] from a sulphidic feed containing copper [0047-48]. Jones teaches pressure oxidation followed by solid liquid separation and cyanidation of the solid [0047]. Jones teaches that the reaction in the pressure oxidation step are exothermic and the oxidation reaction provide heat to the pressure vessel [0103-104]. Jones teaches adjusting the composition of the feed in order to take advantage of heat generated in the oxidation reactions and maintain a desired temperature [0103]. Jones teaches that feeds containing some minerals such as chalcocite require adding heat beyond that generated in the reaction [0105].

It would have been obvious to one of ordinary skill in the art to optimize the amount of solids and heat provided to the pressure vessel in the method disclosed by Ritchie. Jones teaches that the temperature in the pressure vessel is a result of optimizing the amount of solids added and heat provided when the feed materials necessitate providing heat, thereby establishing the amount of material fed to the pressure variable and the provided heat as interrelated results effective variables. See MPEP2144.05(II).
Regarding claim 24, Ritchie discloses froth flotation to form the sulphide feed [0070-72], but Ritchie does not disclose froth flotation as a further recovery step either in step (c) or step (e).
Jones teaches that before cyanidation, the treated slurry is further subjected to a froth flotation step to concentrate unleached precious metal, specifically including silver, and Sulphur in the residue [0061], [0177-179]. Jones teaches that froth flotation is useful for concentrates with particularly low grades of gold and silver [0181].
As the example feed disclosed by Ritchie contains much lower amounts of precious metal than Cu or As [0107-108], it would have been obvious to one of ordinary skill in the art to add the froth flotation step taught by Jones in the solid/liquid separation step before cyanidation in order to improve precious metal recovery of the process taught by Ritchie.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US20090019970) as applied to claim 1 above, and further in view of Fisher (US 3917519) also cited in the IDS dated February 15, 2019.
Regarding claims 16 and 17, Ritchie discloses decreasing the temperature of the treated slurry upon withdrawal from the pressure vessel [0034], [0100], which would necessarily release 
Fisher teaches recovering copper from a sulphidic feed comprising copper, iron and arsenic (column 1 lines 42-65). Fisher teaches that upon exiting the pressure vessel, the treated slurry is cooled using an indirect heat exchanger (column 4 lines 6-16), and Fisher teaches steam as a cooling fluid in the heat exchanger (column 4 lines 10-11).
Both Ritchie and Fisher teach treating sulphidic copper concentrates comprising iron and arsenic with a pressure oxidation step and transferring heat with steam in some step.
Some heat must necessarily be released upon cooling the treated slurry withdrawn from the pressure vessel in the process disclosed by Ritchie. It would have been obvious for one of ordinary skill in the art to cool the treated slurry withdrawn from the pressure vessel with a heat exchanger using steam as a heat transfer medium which Fisher teaches as effective for cooling treated slurry. As the process would necessarily result in heated steam, it further would have been obvious for one of ordinary skill in the art to use the steam heated by the heat exchanger to provide heat to the pressure vessel to the feed material in step (a) as disclosed by Ritchie [0114]. Such use of steam in a heat exchanger would meet the limitations of claims 16 and 17.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US20090019970) as applied to claim 1 above, and further in view of King (US 5698170) also cited in the IDS dated February 15, 2019.
Ritchie discloses that the high temperature high pressure oxidization leaching oxidizes the sulphides to soluble sulphates [0076], but Ritchie does not disclose the extent of reaction or the extent of other reactions consuming sulphide.
King teaches a process for recovering copper from copper sulphides (column 1 lines 4-7). King also teaches feed minerals containing iron (Fe) and arsenic (As) (column 2 lines 28-32).                         
                            230
                            °
                        
                    C (column 2 lines 33-39). King teaches that the sulphides are reacted to form sulphates (column 4 lines 63-65), that the sulphides are oxidized (column 5 line 5), and that the high temperature inhibits the oxidation of sulphides to elemental Sulphur (column 5 lines 18-19). King teaches that elemental Sulphur causes operational difficulties (column 5 lines 19-21).
Both Ritchie and King teach recovering metal from copper sulphide feeds comprising a pressure oxidation step. Both references teach that the sulphides are converted to sulphates in the pressure oxidation. Ritchie discloses the pressure vessel is an autoclave and the operation occurs at about                         
                            180
                            °
                        
                    C to                         
                            250
                            °
                        
                    C [0073] which significantly overlaps the temperature range King teaches to inhibit elemental sulphide formation (column 5 lines 16-19).
It would have been obvious to one of ordinary skill in the art to oxidize the sulphides in the process disclose by Ritchie to sulphates and to prevent oxidizing the sulphides to elemental Sulphur. King teaches that the sulphides are oxidized, and that the pressure oxidation temperature achieves the goal of preferentially oxidizing to sulphates over elemental Sulphur. It would have further been obvious to one of ordinary skill in the art to avoid producing elemental Sulphur in view of King in order to avoid the operation al difficulties taught by King for elemental Sulphur. A process which oxidizes the sulphides to sulphates and minimizes the oxidation to elemental Sulphur meets the conditions of claim 20.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (US20090019970) as applied to claim 1 above, and further in view of Reynolds (US 4244734) also cited in the IDS dated February 15, 2019.
Regarding claim 22, while Ritchie discloses and suggests the sulphidic feed can comprise any of many different minerals [0014], [0052-59], [0066-69], Ritchie does not suggest that the feed meet the limitations required of a feed which includes an arsenical material generated from pyrometallurgical treatment of an arsenic-containing sulphidic material.

Both Ritchie and Reynolds teach recovering metal from feeds comprising copper, sulphides, iron, gold, silver, arsenic, and antimony through a process which includes a pressure oxidation step.
Considering Ritchie discloses that the process is effective for recovering metals from feeds comprising chemical species which Reynolds teaches are characteristic of pyrometallurgical flue dust, it would have been obvious to one of ordinary skill in the art to apply the method disclosed by Ritchie to a sulphidic feed which includes arsenical material generated from pyrometallurgical treatment.

Response to Arguments
Applicant’s arguments regarding rejections over Ritchie (US20090019970) in view of Jones (US 20080286180) and further in view of Seeley (US 20050188791) are persuasive. As indicated by applicant the very compositions relied upon to meet the rejection were selected to attain operation for which the heat released in oxidation fully sustains the pressure vessel operation which would fail to meet the limitations of claim 11 on which claims 12 and 13 depend.
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments and amendments regarding the rejection under 35 USC 112(b) regarding the limitation “sufficiently low solids content” because defining the amount of solids only through the general result of free acid does not clearly establish how much solids the claim 
Amendments which specify the processes by which heat is applied without parameters do not overcome the rejections under 112(b) because the amount of heat which serves as a basis cannot be determined.  The rejection of claim 11 under 35 USC 112(b) and new claim 25 under 112 (b) also stand due to uncertainties in the amount of heat required.
While the present amendment deletes the word “sufficiently” from the phrase “sufficiently dilute”, it remains unclear what concentration the intended claim 1 is intended to encompass by the phrase “a dilute feed slurry”.
Regarding rejections over Ritchie (US20090019970) applicant remarks the points of the present disclosure:
at sufficiently low solids content to maintain a free acid level below 30 g/L in the liquid phase, and such that heat generated by oxidizing the aqueous feed slurry                     
                        °
                    
                C; 
with the low solids content maintained by adding one or more of process water, steam and a dilute feed slurry to the pressure vessel as part of the aqueous feed slurry; and 
adding heat to the pressure vessel to maintain a temperature in the pressure vessel above 200                    
                        °
                    
                C by adding one or more of a heated feed slurry, a heated process water and steam as part of the aqueous feed slurry. 
Applicant argues that the Ritchie fails to teach or suggest the above combination of process conditions as set out in claim 1, and that the combination of process conditions advantageously and surprisingly affects important outcomes of a pressure oxidative leach, including environmentally stable solids, energy balance, copper recovery levels, and silver recovery levels with direct cyanidation, i.e., without requiring a lime boil (jarosite destruction) step before cyanidation to improve silver recovery. Without having taught or suggested the combination of the process conditions of claim 1. 
Arguments directed to any surprising results cannot be persuasive in view of the persisting uncertainties because  whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP716.02(d)), and the intended scope of the claims, particularly with regards to solid amounts and heat needed to maintain a temperature cannot be definitively determined. From the evidence provided in the present disclosure, the surprising results which applicant appears to rely upon are highly dependent on conditioning (Figs. 10, 15, 20, 22, 27, 28) or the feed composition itself (Figs. 14, 15, 16, 17, 18, 19, 20, 21, 22); therefore, it is not clear that the conditions i-iii) are entirely responsible for improved results. Ritchie discloses “The specific conditions applicable to the comminution, flotation and conditioning stages are determined by 
Regarding applicant’s specific remarks on the free acid level, and solid amounts, the present claim does not exclude controlling acid level through additional agents. Claiming that “the low solids content is maintained by adding one or more of process water, steam and a dilute feed slurry to the pressure vessel as part of the aqueous feed slurry” and that “a sufficiently low solids content in the aqueous feed slurry to maintain a free acid level below 30 g/l” does not require that the amount of solids entirely determine the free acid level. Further, claim 1 does not exclude the feed slurry from comprising components that are not recited (paragraphs [0026], [0033] of the present disclosure). Ritchie further describes the embodiments upon which applicant’s argument relies as “preferred” [0092], not required; therefore, Ritchie’s disclosure encompass embodiments in which the additional additives are absent. Ritchie’s teachings of a preferred level of 40 g/l [0112], and that the pressure leaching “typically” (not always) contains 30-60 g/l [0119] are not sufficient to teach away from Ritchie’s broad teaching of less than 60 g/l [0096], [0112]. A reference may be relied upon for all that it 

    PNG
    media_image1.png
    549
    368
    media_image1.png
    Greyscale

Regarding arguments that Ritchie does not meet the heating requirements of claim 1 because Ritchie discloses cooling portions of the autoclave, Ritchie very clearly discloses providing steam for the initial heatup and as needed [0114], and Ritchie’s disclosure of cooling in certain portions does not equate to a requirement that the process disclosed by Ritchie requires autothermal operations. See the below portion which includes both Ritchie’s disclosure of steam and the portion applicant cites for Ritchie’s disclosure of cooling. 

    PNG
    media_image2.png
    233
    374
    media_image2.png
    Greyscale

Ritchie’s disclosure of supplying steam as needed [0114] does show that the solids alone does not provide all of the necessary heat to maintain the temperature, even if it is only for heat-up and on an as-needed basis, and regardless of any cooling that occurs. Note that this line of argument is different when applied to rejections over Ritchie in view of Jones and Seeley which were found persuasive because Seeley was relied upon for composition amounts, and Seeley deliberately selects solid proportion to avoid a requirement for additional heat [0074]. Note that this same portion of Seeley [0074] teaches that when pre-heating (such as that disclosed by Ritchie [0114]) takes place when the amounts of solids in the feed cannot maintain the temperature during oxidation.
Example 5 and Figure 25 to which applicant refer conclude that lower amounts of oxidizing material produce lower amounts of heat (Fig. 25 and paragraph [0096] of the present disclosure). This presentation does not clarify how the heat required to maintain the temperature in an autoclave can be determined, and the fact that a lower amount of reactant in an exothermic reaction releases less heat is not an unexpected result. Note that the Jones reference which applicant cites in arguing the rejections over Ritchie alone, does teach that pressure oxidation reactions are exothermic [0105].
Regarding In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any 
In response to applicant's argument that the parameters taught by Jones are different from those of Ritchie, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP2145(III). Jones is relied upon for the teachings of controlling heating and for the froth flotation. Arguments directed to the amounts of solids or heat provided cannot be persuasive given that the scope of such amounts cannot be determined for the purposes of claims 11 and 25. These claims do not require a low amount of solids rather, they require “the low solids content is maintained by adding one or more of process water, steam and a dilute feed slurry to the pressure vessel as part of the aqueous feed slurry” and that “a sufficiently low solids content in the aqueous feed slurry to maintain a free acid level below 30 g/l”. Sufficiently low does not equate to low. Depending on the conditions this could be a high amount of solids. Further the terms “high’ and “low” are themselves relative terms which depend on what a practitioner considers low and high. Any advantages that Jones teaches for autothermal operation do not teach away from the fact that Jones also teaches that certain feed material will require added heat [0105], and that Ritchie teaches providing additional heat as needed [0114], and the arguments do not enlighten as to how the needed heat to maintain the             
                200
                °
            
        C can be determined given the variables (feed composition, gas pressure, system size, pressure vessel materials, etc.) that determine how much heat is required for a process. 
In response to applicant's argument that the steam taught by Fisher (US 3917519) is considered low pressure steam whereas Ritchie uses high pressure steam, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP2145(III). Fisher is relied upon to teach cooling a heated slurry with a heat exchanger using steam as a heat transfer medium. The argument regarding the pressure of the steam disclosed by Fisher because of the 121            
                °
            
        C temperature is not persuasive because as applied in the rejection, the steam would cool the slurry of Ritchie, and Ritchie operates the autoclave from which the slurry to be cooled is discharged at             
                180
                °
            
        C to 250            
                °
            
        C. Further, claim 16 only requires a portion of the heat provided, and Ritchie discloses adding steam for heat-up and as needed [0114], neither Ritchie nor claim 16 requires heating up completely to the reaction temperature. Note that if the steam were heated to a temperature at or above the temperature of the heated slurry through a heat exchange with the heated slurry, such process would raise questions regarding the second law of thermodynamics because it would approach a limit in which net heat flows from cold to hot.
Regarding arguments over rejections in view of King (US 5698170), King’s teachings of difficulties caused by elemental sulphur (column 5 lines 19-21) in combination with the fact that Ritchie  [0076] and King (column 4 lines 63-65) teach oxidizing sulphides to soluble sulphates, and King’s teachings that the oxidation product of sulphides depends on oxidizing reaction parameters (column 5 lines 5-21) will motivate one of ordinary skill in the a art to increase conversion to sulphates as opposed to Sulphur and that one of ordinary skill in the art would 
 In response to applicant's argument that Reynolds (US 4244734) cannot be combined with Ritchie due to differences in the target metals and recovery process, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP2145(III). Reynolds is relied upon for source of the feed, and Ritchie’s broad disclosure of the types of materials to which the process can apply [0014], [0052-59], [0066-69], is sufficient to expect that value metals can successfully be recovered from pyrometallurgical treatment as taught by Reynolds. 

Allowable Subject Matter
Claims 12-13, and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Applicant’s attention is drawn to the fact that both claims 13 and 27 clearly set forth an amount of solids.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art reference Ritchie (US20090019970) in view of Jones (US 20080286180) and further in view of Seeley (US 20050188791) was previously relied upon to meet limitations of claims 12 and 13; however, the very compositions taught by Seeley relied upon to meet the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736